Citation Nr: 1502964	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  13-00 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for status post fracture left seasmoid (foot) with claw foot and hammertoe deformity.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1999 to October 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that, in pertinent part, awarded service connection for status post fracture left sesamoid (foot) with claw foot and hammertoe deformity and assigned a 10 percent disability rating. 

That decision additionally assigned a separate, noncompensable (0 percent) evaluation for left foot hallux valgus, effective from February 18, 2010.  Subsequently, in April 2011, the RO assigned the Veteran's hallux valgus a temporary total evaluation effective January 26, 2011, for convalescence purposes under 38 C.F.R. § 4.30 and restored a noncompensable evaluation effective May 1, 2011.  As the Veteran has not appealed the evaluations or the effective dates assigned, the issue of a higher and/or earlier evaluation for left foot hallux valgus is not before the Board.

The Board remanded the claim in February 2014 for further development.  It now returns for appellate review.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems. 



FINDING OF FACT

The Veteran's left foot disorder, status post fracture left seasmoid (foot) with claw foot and hammertoe deformity, has been manifested by pain and mild tenderness; there is no evidence of symptoms such as all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for a left foot disorder, status post fracture left seasmoid (foot) with claw foot and hammertoe deformity, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5276- 5284 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014). 

Because this appeal stems from a granted service connection claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, a March 2010 letter provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before initial adjudication of this claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

Concerning the duty to assist, the Veteran's service treatment records, VA treatment records, VA examination reports, and statements in support of his claim have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  Additional records of VA treatment identified in the Board's February 2014 remand have also been obtained.  He has not identified any other records or evidence he wished to submit or have VA obtain.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  The Veteran was provided an examination in July 2010 in conjunction with his underlying service connection claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2014).  In August 2013, the Veteran submitted a statement in support of his initial rating claim indicating that he no longer wished to participate in his appeal.  See August 2013 VA Form 21-4138, Statement in Support of Claim.  However, he did not explicitly withdraw his claim.  See 38 C.F.R. § 20.204 (2014).  Accordingly, his claim remained active.  

In February 2014, the Board remanded the claim for further development, including the provision of a VA examination assessing the current severity of the Veteran's service-connected disability.  A VA examination was scheduled for June 25, 2014; however, the Veteran failed to report for the examination.  See June 2014 VA Examination Request; July 2014 Supplemental Statement of the Case (SSOC) (reflecting that the Veteran failed to report for his scheduled June 2014 VA examination).  See also 38 C.F.R. § 3.655 (2014).  

A review of the claims file does not reveal a copy of a letter notifying the Veteran of this examination.  However, tellingly, the Veteran has not alleged that his absence was due to a lack of advance notice of the scheduled June 2014 examination.  Nor has his representative raised such a contention, despite acknowledging receipt of the July 2014 SSOC, which expressly cites the Veteran's failure to report for that scheduled examination in continuing the denial of his claim.  See June 2014 Due Process Waiver and Request for Expedited Processing.  Moreover, as noted, the Veteran previously indicated that he no longer desired to participate in the development of his claim.  See August 2013 VA Form 21-4138, Statement in Support of Claim.  See also July 2014 SSOC (reflecting that notice concerning the consequences of failure to report for the examination was provided to the Veteran).  

Accordingly, absent any other evidence to the contrary, the Board finds that he received sufficient notification in advance of the VA examination scheduled on June 25, 2014.  In this regard, the Board notes that it is not relying upon the presumption of administrative regularity to find that he was properly notified of the information necessary to substantiate his claim.  See Ashley v. Derwinski, 2 Vet. App. 307, 308 -09 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926)) (stating that there is a presumption of administrative regularity under which it is presumed that government officials have properly discharged their official duties, including in mailing notice and that, to rebut this presumption, the appellant, in addition to asserting nonreceipt, bears the burden of producing clear evidence that VA did not follow its regular mailing practices or that its practices were not regular).  Rather, it is apparent from a review of the record that such notice was provided and received by him.

Further concerning this presumption of administrative regularity, the Board does, however, acknowledge that the U. S. Court of Appeals for the Federal Circuit recently drew a distinction between "instances where the presumption of regularity [is] premised upon independent legal authority" and instances where it is based upon "evidentiary findings." See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013). 

Moreover, the Federal Circuit struck down the lower Court's application of the presumption of regularity in a case in which notification of an upcoming VA examination was not explicitly of record.  Id. (reversing Kyhn v. Shinseki, 23 Vet. App. 335 (2010)). 

Notably, the appellant in Kyhn expressly argued that he had been unable to attend his VA examination because proper advance notice had not been provided.  The Federal Circuit then ruled that, in such an instance, VA could not rely on evidence outside the record - specifically, the post-hoc affidavits of AOJ employees - in establishing that the agency "had a regular practice of providing [advance] notice of VA examinations."  Kyhn, 716 F.3d at 577.

Here, in contrast with the situation in Kyhn, neither the Veteran nor his representative has argued that there was improper notice in advance of the scheduled examination.  It thus follows that this case more closely resembles the facts in Baxter v. Principi, 17 Vet. App. 407 (2004), wherein an appellant "assiduously avoided" raising the question of whether VA had properly discharged its official notification duties.  Baxter, 17 Vet. App. at 410.  Consequently, the Court in Baxter held "that the Board need not examine whether the presumption of regularity has been rebutted unless and until an appellant, at a minimum, alleges that he did not receive the document in question."  Id. at 411.

Notably, the holding in Baxter was cited approvingly by the CAVC when it revisited the Kyhn case at the direction of the Federal Circuit.  See Kyhn v. Shinseki, 26 Vet. App. 371, 374 (2013) (noting that the "Secretary correctly states that Baxter 'holds that the Board need not examine whether the presumption of regularity has been rebutted unless and until an appellant, at a minimum, alleges that he did not receive the document in question'"). 

Thus, applying the holding of Baxter to the facts presented in the instant case, the Board finds no need to consider whether the presumption of regularity has been rebutted, namely, because neither the Veteran nor his representative has argued that there was a lack of notice, or insufficient notice, of the June 25, 2014 examination.

The Board emphasizes that it is not relying upon the presumption of regularity to find that the Veteran received the requisite notification.  Rather, it is apparent from the actual record that such notice was provided.

For the foregoing reasons, the Board finds that the Veteran's failure to report for his scheduled March 2012 VA examination was not the result of a lack of advance notice, improper notice, or similar error on the part of VA.  The Board further finds that the Veteran has not provided any other good cause for declining to appear for that scheduled examination.

Individuals for whom a re-examination has been scheduled are required to report for the examination.  See 38 C.F.R. § 3.327(a).  Pursuant to 38 C.F.R. § 3.655, when a Veteran fails to report for a VA examination or re-examination that is scheduled in conjunction with an original claim, such as an appeal for a higher initial rating, and he fails to provide good cause for this failure to report, the claim shall be rated based on the evidence of record, which could result in denial of the claim.  See 38 C.F.R. § 3.655(b); Turk v. Peake, 21 Vet. App. 565, 570 (2008), (holding that an appeal for a higher initial rating is an "original compensation claim" and not a "claim for increase" for purposes of 38 C.F.R. § 3.655(b)).  Moreover, the Board notes that examples of "good cause" for failure to report for a VA examination include illness or hospitalization of the claimant and death of an immediate family member.  See 38 C.F.R. § 3.655(a).

While VA has a duty to assist the Veteran in the development of his claims, the duty to assist "is not always a one-way street" and, "[i]f a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Given the Veteran's choice not to submit to VA re-examination, the Board finds that VA has no remaining duty under the VCAA with regard to the provision of a medical examination and opinion in conjunction with the claim of entitlement to an initial rating in excess of 10 percent for his left foot claw foot and hammertoe. Accordingly, VA's duty to provide a VA examination is satisfied and the appeal will proceed on the evidence of record.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.655(b).

In light of the foregoing, the Board finds that there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and there is no indication of prejudicial error with regard to VA's duties to notify and assist him with this claim.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  Accordingly, the Board will proceed with appellate review.

II. Legal Criteria and Analysis

The RO, in August 2010, granted service connection for status post fracture left seasmoid (foot) with claw foot and hammertoe deformity in August 2010, assigning a 10 percent rating, effective February 18, 2010, the date the Veteran filed his claim.  The Veteran subsequently appealed this rating, contending that his left foot disorder was more severely disabling that reflected by the 10 percent assigned.  For the following reasons, the Board finds that entitlement to a higher rating is not established. 

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2014).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

In initial rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

The Veteran's status post fracture left seasmoid (foot) with claw foot and hammertoe deformity has been assigned an initial 10 percent rating under Diagnostic Code 5282-5278.  DC 5282 pertains to the hammer toe.  38 C.F.R. § 4.71a.  DC 5278 pertains to claw foot.  Id.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  This hyphenated diagnostic code may be read to indicate that the service-connected claw foot and hammertoe disorder is rated based on the criteria governing claw foot (DC 5278).

Under Diagnostic Code 5278, unilateral claw foot with the great toe dorsiflexed, some limitation of dorsiflexion at the ankle, and definite tenderness under metatarsal heads warrants a 10 percent rating.  Unilateral claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads warrants a 20 percent rating.  Unilateral claw foot with a marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities and a marked varus deformity warrants a 30 percent rating.  38 C.F.R. § 4.71a.  

Diagnostic Code 5282 provides the rating criteria for hammer toe.  A noncompensable rating is assigned for hammer toe of the single toe and a maximum 10 percent rating is assigned for hammer toe of all toes, unilateral, without claw foot.  Id.

Turning to the evidence of record, at the July 2010 VA examination, the Veteran presented with chronic changes in the left great toe causing continuous pain, more severe when walking further than 500 feet or standing for more than an hour.  The Veteran reported symptoms including swelling, stiffness, fatigability, lack of endurance, and altered gait.  The VA examiner noted objective evidence of mild tenderness of the left great toe.  The examiner further observed that the great toe was hooked and ankylosed above the normal resting level of the other toes.  The second toe developed a classic claw appearance, as it was required for stabilization of the left foot medially, to which the great to no longer contributed.  Claw foot was limited to the left second toe.  The examiner found no significant effects on his occupational activities.  As to the effect on his usual daily activities, the examiner found that his disability usual daily activities, mild effect on chores and shopping, and no effects on feeding, bathing, dressing, toileting, or grooming.  The diagnosis was claw foot status post fracture of the left sesamoid of the first metacarpophalangeal joint.  See August 2010 Addendum to July 2010 VA Foot Examination.

A December 2010 VA podiatry consultation notes that imaging studies of the left foot revealed a "severe deformity" of the first metacarpophalangeal joint with dorsal retraction of the first and second toes.  The assessment was "[r]igidly painful cocked up hallux; left foot."

January 2011 VA treatment records reflect that the Veteran underwent an arthrodesis of the left first interphalangeal joint and left first metatarsal phalangeal joint.  See January 2011 VA Surgery Post Operative Note; January 2011 VA Discharge Summary (noting that the procedure involved the surgical reduction and fusion of the left hallux).  A February 2011 Podiatry Clinic Note reflected that on follow-up, the Veteran reported that he was doing well with no complaints.  However, a November 2011 VA Primary Care Note reflects that the Veteran reported left foot pain, pressure, and throbbing following the January 2011 surgery.  

Based on the foregoing, the Board finds that the criteria for a rating greater than 10 percent have not been met or approximated at any point during the pendency of this claim.  In this regard, to warrant a higher 20 percent rating for the Veteran's unilateral claw foot with hammer toe deformity, the record would have to contain objective evidence of all toes tending towards dorsiflexion.  See 38 C.F.R. § 4.71a, DC 5278.  See also 38 C.F.R. § 4.71a, DC 5282 (providing for a maximum 10 percent rating for unilateral hammer toe of all toes, without claw foot).  Instead, the July 2010 VA examiner specifically noted that the Veteran's claw foot was limited to the left second toe.  See July 2010 VA Examination Report.  Further, there is no medical evidence reflecting that the Veteran's left foot claw foot and hammertoe deformity is productive of symptoms approximating limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, or marked tenderness under the metatarsal heads.  See 38 C.F.R. § 4.71a, DC 5278.  Moreover, there is no evidence of a marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, or a marked varus deformity, as would warrant a 30 percent rating.  Id.  

The Board has considered any additional functional limitation due to factors such as pain, weakness, incoordination, or fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 (2014); Deluca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain "must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  In so doing, the Board acknowledges the Veteran's complaints of pain, swelling, stiffness, fatigability, lack of endurance, and impaired ability to stand or walk for a prolonged time period.  See July 2010 VA Examination Report; see also November 2011 VA Primary Care Note (noting the Veteran's reports of left foot pain, pressure, and throbbing following the January 2011 surgery).  However, the Board finds that the currently assigned 10 percent rating already compensates the Veteran for functional impairment of the left foot.  In this regard, the July 2010 VA examiner specifically found that the Veteran's disability was productive of relatively mild impairment in his activities of daily living and did not impair his occupational functioning.  See id. (finding that his left foot condition is productive of a mild impairment of his ability to perform chores and shopping but that it had no significant effect on any other area of occupational or daily functioning).  Further, the Veteran's limited post-surgical medical records do not reflect any increased or worsening symptomatology attributable to his service connected left foot claw foot and hammertoe deformity.  Thus, as the VA examination report indicates that he generally does not have a more severe level of functional impairment, a higher rating on this basis is unwarranted.  See 38 C.F.R. § 4.1 (providing that the degree of disabilities specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability).

The evidence of record does not reflect that the Veteran is entitled to higher or separate ratings under other Diagnostic Codes pertaining to the feet.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this regard the Board initially notes that, as discussed, the Veteran is already in receipt of a separate, noncompensable rating under DC 5280 for his left foot hallux valgus.  The Veteran did not assert, and the evidence did not otherwise demonstrate that he underwent an operation involving resection of the metatarsal head of his feet.  Rather, he underwent arthrodesis of the left first interphalangeal joint and left first metatarsal phalangeal joints.  See January 2011 VA Surgery Post Operative Note.  Furthermore, the evidence of record did not otherwise demonstrate that this hallux valgus was "severe," as defined in the rating criteria as being equivalent to amputation of the great toe.  See, e.g., February 2011 Podiatry Clinic Note.  As such, a separate compensable rating is not warranted on this basis.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

Additionally, the Veteran is not shown to have pes planus (flat foot), weak foot, Metatarsalgia (Morton's Disease), hallux rigidus, and/or malunion or nonunion of the tarsal or metatarsal bones.  See July 2010 VA Examination Report; January 2011 VA Surgery Post Operative Note; January 2011 VA Discharge Summary; February 2011 Podiatry Clinic Note; November 2011 VA Primary Care Note.  Accordingly, higher or separate ratings under DCs 5276, 5277, 5279, 5281, or 5283, respectively, are not warranted.  See 38 C.F.R. § 4.71a.  

Moreover, the medical evidence does not show that the Veteran's bilateral foot disability is moderately severe or severe.  Although a December 2010 VA podiatry consultation classified the Veteran's left foot deformity as "severe," as discussed, the July 2010 VA examiner found that the left foot claw foot and hammertoe deformity resulted in only mild impairment.  Further, within the context of the Diagnostic Codes for musculoskeletal disabilities of the foot, the word "other" can only mean disabilities other than those for which specific Diagnostic Codes exist.  See generally 38 C.F.R. § 4.71a, DCs 5276-5284.  Because DC 5278 specifically rates claw foot and DC 5282 specifically rates hammertoe, DC 5284 is not for application based on its own terms.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).

Accordingly, as the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for his service-connected left foot disorder, status post fracture left seasmoid with claw foot and hammertoe deformity, the benefit-of-the-doubt doctrine is not for application, and a higher initial rating must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Extraschedular Consideration

With regard to extraschedular consideration, there is no evidence that the left foot disorder, status post fracture left seasmoid with claw foot and hammertoe deformity, is manifested by signs, symptoms, or functional impairment so exceptional or unusual as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The symptoms of his service-connected left foot disability have been accurately reflected by the schedular criteria.  See 38 C.F.R. § 4.71a, DC 5276-5284.  A comparison of the Veteran's left foot disorder, status post fracture left seasmoid with claw foot and hammertoe deformity, with the applicable schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  See 38 C.F.R. § 3.321(b).  Moreover, functional impairment, including its effect on employment, is already accounted for in the assignment of a schedular rating.  See 38 C.F.R. §§ 4.1, 4.21; VAOPGCPREC 6-96.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun, 22 Vet. App. at 114-118; 38 C.F.R. § 3.321(b).

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

An initial rating in excess of 10 percent for status post fracture left seasmoid (foot) with claw foot and hammertoe deformity is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


